toiCtl&-0\l0?lO3,vy,Q®jcu>~j

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,          Texas 78102


April 26,          2015
                                                                    COURT QFCRfi$N# APppJq
Texas Court of Criminal Appeals                                           W 29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas       78711




RE: WR NOs.          10,978-01          thru   10,978-16
       Tr.Ct.NOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                     In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet of       all      the writs mentioned above with a          list of
all of the claims presented in each of those application. With
out    a    list    of    all   of   the claims    I   cannot   show that    the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                                Sincerely,




 cc:File
                                                                 u^%^'f*&0<-^
                                                                Lextii? Kennon Kossie